DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pg., filed 3 August 2020, with respect to the rejection(s) of claim(s) 1 and 3 under USC 103 over Tomimatsu in view of KeiichiAugust 2020 have been fully considered and are  not persuasive.  As the limitations regarding a cleaning spray have been removed, the Wintermute prior art has been removed from the rejection. Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tomimatsu et al. (US 6,602,329 B2) in view of Keiichi (US 4,12.
Applicant’s argument that one of ordinary skill in the art would necessarily modify both plates 11 and 12 of Tomimatsu in order to incorporate the air gaps taught by Keiichi is not persuasive. While one of ordinary skill in the art would recognize that adding air gaps between plate sections on both electrodes 11 and 12 would create additional space that could be used to capture dust, they would also recognize that such an addition is a continuum that trades construction complexity of the plates for dust capture efficiency. Thus trading time and money in construction for efficiency of the final product. 
It is not persuasive that one of ordinary skill in the art would necessarily think that both the grounded and high voltage electrodes must be the same style as neither Tomimatsu nor Keiichi teaches that the grounded electrode, part 11 of Tomimatsu and part 14a-d of Keiichi, is the same design as the high voltage electrode, part 12 of Tomimatsu and parts 15a-c of Keiichi. Indeed they have quite different construction as seen in Fig. 6 of Tomimatsu where part 110 of plate 11 stops before part 120 of plate 12 and Fig. 5 of Keiichi where part 14 only has rods and part 15 has rods and spike rods. Therefore it would be obvious to one of ordinary skill in the art that modifying one of the plates but not the other plate 
Furthermore, as seen in Fig. 5 and Claim 7 Col. 6 lines 30-40 of Keiichi, the gap between the pointed corona generating discharge member, part 21, and the tubes, part 20, is larger than the gap between the tubes, part 20, and other tubes, part 20. Thus supporting the change to only the discharge electrode of Tomimatsu to include additional space between the first and second sections the discharge electrode, part 12, of Tomimatsu. 
Lastly, Col. 2 lines 50-53 of Keiichi teaches that the rod or tube shaped electrodes are equivalent to flat plates as taught in Tomimatsu and thus one of ordinary skill in the art would not necessarily change out the entire shape or style of the electrodes of Tomimatsu for the electrodes of Keiichi, and indeed the present rejection is based on the obviousness of adding air gaps between distinct sections of an electrode as taught by Keiichi Col. 4 lines 38-403 in order to have additional dust collection space. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Tomimatsu et al. (US 6,602,329 B2) in view of Keiichi (US 4,126,434).
With regards to Claims 1 and 3:
Tomimatsu teaches:
An electric field forming unit, part 3, which includes a first single flat plate grounded to earth electrode, part 11, and a second high voltage application electrode, part 12, connected to a high-voltage power supply (See Tomimatsu Col. 6 lines 42-46) which are arranged opposite each other along a flow direction of a gas containing mist having sulfur trioxide incorporated therein which is powered by direct current. The first electrode, part 11, is a plate which includes a plurality of discharge electrodes, part 110a, formed on a surface that opposes the second electrode at predetermined intervals. The second electrode, part 12, has flat surfaces, a first flat plate portion, and discharge electrodes, part 120a, which are arranged on a second flat plate portion such that the discharge electrodes of one plate face a discharge frame or flat portion of the other electrode plate along the flow direction of the gas. The first flat plate portion of the second electrode, part 12, is not interspersed with the second flat plate portion in the flow direction and is thereby separate therefrom. The first flat plate portion and the second flat plate portion of the second electrode are alternately arranged in the flow direction of the gas. The first electrode, part 11, generates positive ions, and the second electrode, part 12, generates negative ions. As described in Col. 9 lines 1-22 discharge electrodes parts 110 of the first electrode part 11 generate positive ions and alternately electrodes part 120 of the second electrode part 12 generate negative ions all perpendicular to the flow direction of the gas as seen in Figure 6. The first and second plate portions are configured to trap the charged mist and dust as detailed Col. 9 lines 45-55.   (See Tomimatsu Figure 6 and 7, and Col. 8 line 47 to Col. 9 line 60)
The first flat plate portion and the second flat plate portion of the second electrode, part 12, are alternately arranged in the flow direction of the gas. (See Tomimatsu Figure 6)
The discharge frames are rectangular. (See Tomimatsu Fig. 7)
[Clm 3 additional limitations] On an upstream side of the gas the discharge electrodes and flat plate portions of the electrodes, parts 11 and 12, are alternately arranged and on a downstream side of the gas the first electrode, part 11, has a flat surface shape whereas the second electrode, part 12, has discharge electrodes which generate a negative corona discharge perpendicular to the flow direction of the gas. (See Tomimatsu Figure 6 and Figure 8)
Tomimatsu does not teach:
The first and second plate portions of the second electrode are separated by an air gap.
Keiichi teaches:
An electrode plate, part 15c, comprising discharge electrodes, part 21, and collecting portions, part 20, which are separated by an air gap. (See Keiichi Figure 5 and Col. 3 line 50 to Col. 4 line 65)
Tomimatsu discloses the claimed invention except for the first and second plate portions are separate sections and not separated by an air gap. Keiichi teaches that it is known to separate discharge electrodes from collecting portions of the same electrode plate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrode plate, part 12, of Tomimatsu to have air gaps between the first and second plate portions as taught by Keiichi, since Keiichi states at column 4 lines 38-42 that such a modification would increase the dust collection area as the spaces between the discharge electrodes and the collection portions also act as dust collection space.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 5 ,215,558 Fig. 4a and 4b, which teaches another set of differently shaped discharge and collection plates with gaps. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BEA/Examiner, Art Unit 1776 

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779